Citation Nr: 0733860	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-04 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The veteran requested that he be afforded a hearing in an 
October 2004 statement.  The veteran withdrew his request in 
a January 2005 statement.  Accordingly, the veteran's request 
for a hearing is withdrawn and the Board will adjudicate the 
claim based on the evidence of record.  38 C.F.R. § 20.704(e) 
(2007).  The veteran's case was remanded for additional 
development in February 2006.  


FINDING OF FACT

The veteran's ankylosing spondylitis is not related to his 
military service.


CONCLUSION OF LAW

The veteran does not have ankylosing spondylitis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has ankylosing spondylitis that 
is related to his military service.  

Service medical records (SMRs) associated with the claims 
file, including a September 1966 entrance examination and a 
May 1970 separation examination, are negative for any 
reference to treatment, complaints, or a diagnosis of any 
back disability.  The Board notes that the May 1970 
separation examination appears not to have been filled out, 
but the veteran was found to be qualified for discharge.  In 
April 1967 the veteran was seen for complaints of knee pain 
after he hit his knee.  An x-ray of the knee obtained in May 
1967 was noted to be negative.  A physical fitness report 
documented that the veteran was able to do thirty push-ups or 
pull-ups in August 1969 and thirty-two in October 1969, 
seventy-five sit-ups in August 1969 and forty-eight in 
October 1969, twenty-five inches in a reach or broad jump in 
August 1969 and twenty-six inches in October 1969, and fifty-
two in a shuttle run or stationary run in August 1969 and 
fifty-four in October 1969.

Private treatment reports requested from Dickinson Clinic and 
St. Joseph's Hospital and Health Center were unavailable.  
St. Joseph's responded that medical records were maintained 
for twenty-five years and are unavailable.  

Associated with the claims file are private treatment reports 
from Quain and Ramstad Clinic dated from April 1980 to 
December 1982.  X-rays of the lumbosacral spine obtained in 
April 1980 revealed transitional vertebra at the lumbosacral 
level which was almost totally sacralized.  The changes 
observed in the sacroiliac joints were suspicious for very 
early findings of ankylosing spondylitis.  X-rays of the 
sacroiliac joints obtained later in April 1980 revealed some 
bony sclerosis of the iliac side of the sacroiliac joints.  
The articulating margins were irregular with no widening of 
the joint space or any ankylosis.  The findings were noted to 
not be diagnostic for ankylosing spondylitis but ankylosing 
spondylitis could not be excluded in its very early stages.  
Osteitis condensans ilii was noted to be another 
consideration.  

Associated with the claims file are private treatment reports 
from Mayo Clinic dated from July 1987 to June 1988.  The 
veteran reported a history of chronic low back pain in July 
1987.  The veteran underwent a computerized tomography (CT) 
scan of his abdomen for complaints of persistent back pain.  
The CT scan revealed right renal tumors.  

Associated with the claims file are private treatment reports 
from R. Domaleski, M.D, dated from February 2000 to December 
2002.  X-rays of the lumbar spine dated in November 2001 
revealed multi-level spondylitic changes and sacroilitic 
changes.  X-rays of the cervical spine revealed multi-level 
syndesmophyte formation which suggested ankylosing 
spondylitis or psoriatic spondylitic changes.  Prior to and 
after the x-rays that revealed ankylosing spondylitis, the 
veteran was seen for complaints of back pain.  

Associated with the claims file are VA outpatient treatment 
reports dated from September 2003 to March 2006.  The records 
reveal a history of chronic low back and neck pain diagnosed 
as ankylosing spondylitis.  In September 2003 x-rays of the 
thoracic and lumbar spine revealed mild thin bridging 
osteophytes through the thoracic spine and in the upper to 
mid-lumbar spine compatible with a diagnosis of ankylosing 
spondylitis.  Fusion of the sacroiliac joints was also 
consistent with the diagnosis.  Similar findings were 
reported based on x-rays of the thoracic and lumbar spine in 
February 2004.  X-rays of the cervical spine obtained in 
January 2006 revealed bridging osteophytes throughout the 
cervical spine suspicious for ankylosing spondylitis.  

Associated with the claims file are private treatment reports 
dated from February 2004 to October 2005 and letters dated in 
February 2004 and March 2004 from J. Engelbrecht, M.D.  The 
February 2004 examination revealed that the veteran was 
diagnosed with ankylosing spondylitis in 2001.  The February 
2004 letter noted that the veteran had been diagnosed with 
ankylosing spondylitis resulting in functional limitations.  
In the March 2004 letter Dr. Engelbrecht reported that the 
veteran had a diagnosis of ankylosing spondylitis.  He 
reported that ankylosing spondylitis typically has an 
insidious onset very often in late adolescence or early 
adulthood.  He said the veteran was diagnosed with ankylosing 
spondylitis in 1973 but began having problems in the mid- to 
late-1960s with intermittent back aches and back pain which 
he said would be typical for the insidious low grade but 
progressive onset of ankylosing spondylitis.  Dr. Engelbrecht 
opined that it was very likely that the active disease dated 
from the earlier age.  In a July 2005 record Dr. Engelbrecht 
reported that the veteran's SMRs revealed that he was seen 
for a swollen knee in service.  X-rays were negative at that 
time.  Dr. Engelbrecht also noted that the veteran's 1969 
physical fitness report from service showed that the number 
of sit-ups the veteran was able to perform decreased during 
service.  He said that the veteran's ankylosing spondylitis 
likely had its onset at age nineteen or twenty.  He noted 
that this type of presentation would not be uncommon for 
ankylosing spondylitis where there is a gradual and insidious 
progressive back discomfort and limited function and an 
oligoarticular large joint asymmetric type of arthritis which 
would produce isolated otherwise unexplained swollen joints 
such as the knee.  Dr. Engelbrecht said the veteran's 
presentation fit together with the onset of his spondylitis 
and there was documentation in the veteran's records that he 
had this type of inflammation.  

The veteran was afforded a spine examination in April 2004.  
The examiner reviewed the claims file.  The veteran reported 
a history of low back pain and a diagnosis of ankylosing 
spondylitis in 1973.  He said his hip or leg gave out at 
times after service.  The veteran said while he was on active 
duty there were ten or fifteen instances of back pain when he 
got out of a chair or his bed but he did not give a 
description of any work limitations due to back pain.  The 
examiner reported that a review of the medical records 
contained in the claims file revealed a diagnosis of 
ankylosing spondylitis no earlier than 2002 and references to 
complaints of low back pain since 1973.  The examiner 
diagnosed the veteran with ankylosing spondylitis.  She 
opined that it was less than likely that the veteran's 
ankylosing spondylitis began while he was on active duty.  
The rationale for her opinion included the fact that the SMRs 
were negative for any complaints of back pain or other 
symptoms of ankylosing spondylitis, the veteran's description 
of back pain while on active duty was vague and given the 
episodic nature was not typical of the symptoms of early 
ankylosing spondylitis, the physical fitness report dated in 
1969 shows a decrease in the number of sit-ups the veteran 
performed but also showed increased performance in other 
areas, the veteran's report of his leg giving out after 
service is not typical of ankylosing spondylitis, the lay 
statements of record are not specific with regard to dates of 
treatment, there are no medical records to support the 
veteran's contentions that he often sought medical attention 
for his back in the 1970s and 1980s, the private medical 
records from the Mayo Clinic refer to a negative bone scan 
and x-rays of the veteran's neck and back and a CT scan of 
the veteran's abdomen did not raise any questions about 
ankylosing spondylitis and if ankylosing spondylitis had been 
present since service these tests would likely have shown 
findings of ankylosing spondylitis, the records from the Mayo 
Clinic refer to the onset of back symptoms in 1973, three 
years after the veteran was discharged from service, the 
first evidence of a diagnosis of ankylosing spondylitis came 
in 2002, and the private physicians' statements of record 
regarding the date of the veteran's diagnosis were based on 
the veteran's history and were not supported by the available 
medical records.

Associated with the claims file is a decision from the Social 
Security Administration (SSA) dated in April 2004 which 
reveals that the veteran was granted SSA disability benefits 
based on a diagnosis of ankylosing spondylitis which was 
determined to have begun when the veteran was fifty-four 
years old.  Medical records associated with the SSA decision 
were duplicative of other medical records discussed above 
with the exception of a July 2003 physical performed by 
P. Schrader, M.D., and unrelated treatment reports dated from 
January 1996 to January 2002 from Arvada Vision Clinic.  Dr. 
Schrader diagnosed the veteran with ankylosing spondylitis 
with marked limitation of range of motion of the spine.  

A VA opinion was obtained in November 2006.  At that time the 
April 2004 VA examiner reviewed the claims file and provided 
an opinion.  She reported that she was asked to determine 
whether the veteran's ankylosing spondylitis had its onset 
during the veteran's military service.  She said she was 
interested in the veteran's early medical records and she 
noted that most of the records contained in the claims file 
were dated from 2000 to the present.  The examiner noted that 
the earliest records were dated in April 1980 from Quain and 
Ramstad Clinic which included x-rays which were noted to be 
suspicious for very early ankylosing spondylitis.  The 
examiner consulted with a VA rheumatologist to determine the 
length of time between the onset of ankylosing spondylitis 
and positive x-ray findings.  The rheumatologist reported 
that it can take five to eight years for x-ray changes to 
occur after symptoms first manifest.  She noted that the 1980 
x-rays were taken ten years after the veteran separated from 
service and that there were no records to cover the time 
period between 1970 and 1980.  She said she was unable to 
resolve the issue of whether the veteran's ankylosing 
spondylitis had its onset during active duty without 
resorting to mere speculation.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Board finds that service connection is not 
warranted because there is no evidence of an in-service 
injury or disease to the back and no evidence of treatment 
for a back disability until 1980, more than ten years after 
the veteran separated from service.  The April 2004 examiner 
provided an opinion that it was less than likely that the 
veteran's ankylosing spondylitis began while he was on active 
duty.  She provided a detailed rationale for her opinion and 
she specifically noted that the March 2004 opinion from Dr. 
Engelbrecht was based on the veteran's history and was not 
supported by the available medical records.  Dr. Engelbrecht 
said the veteran was diagnosed with ankylosing spondylitis in 
1973 but began having problems in the mid- to late-1960s with 
intermittent back aches and back pain, which he said would be 
typical for the insidious low grade but progressive onset of 
ankylosing spondylitis.  Dr. Engelbrecht opined that it was 
very likely that the active disease dated from the earlier 
age.  In fact, the evidence of record does not establish a 
confirmed diagnosis of ankylosing spondylitis until November 
2001 at which time x-rays obtained by Dr. Domaleski confirmed 
such diagnosis.  The April 2004 VA examiner noted that while 
the physical fitness report from service revealed that while 
the number of sit-ups the veteran was able to perform 
decreased from August 1969 to October 1969, the veteran 
improved his performance in other areas.  Furthermore, while 
Dr. Engelbrecht reported that the veteran was seen for a 
swollen knee in service which would not be uncommon for 
ankylosing spondylitis where there is a gradual and insidious 
progressive back discomfort and limited function and an 
oligoarticular large joint asymmetric type of arthritis which 
would produce isolated otherwise unexplained swollen joints 
such as the knee, in fact, the SMRs revealed that the veteran 
was seen for knee pain related to an injury to his knee and 
the knee problem in service was not an isolated and 
unexplained swollen joint.  Finally, while the November 2006 
addendum did not include an opinion regarding the onset of 
the veteran's ankylosing spondylosis, the fact remains that 
the earliest record of any treatment for a back problem came 
in April 1980, more than ten years after the veteran 
separated from service, at which time x-rays obtained at 
Quain and Ramstad revealed changes in the sacroiliac joints 
which were suspicious for very early findings of ankylosing 
spondylitis.  No other medical evidence dated prior to April 
1980 was available and the medical evidence of record does 
not establish a definite diagnosis of ankylosing spondylitis 
until November 2001.  Given the April 2004 VA examiner's 
opinion, the fact that the veteran was not seen for any 
complaints related to his back while in service, the fact 
that there are no records of treatment for his back until 
April 1980, and the fact that Dr. Engelbrecht's opinions were 
based on a history provided by the veteran and the incorrect 
premise that the veteran's knee problem in service was an 
isolated and unexplained swollen joint, the Board finds that 
greater weight is to be given to the VA examiner's opinion.  
Additionally, no arthritis was shown within a year of 
separation of service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection is therefore not warranted.   

The Board notes that the veteran has alleged that his 
ankylosing spondylitis is related to his period of military 
service.  While the veteran is capable of providing 
information regarding his symptoms, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for ankylosing spondylitis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in July 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO follow-up letters to the 
veteran in December 2003 and March 2006 and informed him of 
the status of his claim and again advised him of the elements 
to satisfy in order to establish service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, notice was provided as to the criteria for 
rating the veteran's claimed disability and with respect to 
the award of effective dates by way of a March 2006 letter 
and a March 2007 supplemental statement of the case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 19 Vet. 
App. 473 (2006).  Consequently, a remand of the issue is not 
required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, SSA disability records, 
private medical records, and VA outpatient treatment reports.  
The veteran was afforded a VA examination and medical opinion 
evidence was obtained.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
claim.  The Board is not aware of any outstanding evidence


ORDER

Entitlement to service connection for ankylosing spondylitis 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


